DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
The status of the claims as filed in the reply dated 09/20/21 are as follows: 
Claims 21-22 are newly added.
	Claims 1-22 are pending and are being examined.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0034-0039, refers to part 20 as “the groove”, “reinforced groove” and “gasket groove”. Consistent terminology is appropriate.
Appropriate correction is required.

Drawings
The drawings were received on 09/20/2021.  These drawings are objected to.
The drawings are objected to because: 
Labels B, C, D are difficult to see in Figure 4 (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”);
it is difficult to determine which specific parts or portions B, C, and D are referencing in Figure 4 (Figure 4 should be enlarged to clearly depict which structures correlate with B, C, and D);
it is difficult to determine where “edge part” 30 is on the “heat plate” 10.  The figure appears to be portion of the “heat plate” 10, with more of the “heat plate” extending past what is shown in Figure 6.  As a result it is difficult to determine where “edge part” 30 is located on “heat plate” 10.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first section” and “second section” (Claims 12, 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claim 14 objected to because of the following informalities:  Amended claim deleted original word “reaches” and replaced with  -extends-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10,12-13, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 9 states “The plate heat exchanger according to claim 1, wherein the heat transfer plate comprises corrugations having troughs and crests, wherein the troughs continue into the gasket groove”.  It is unclear if the recitation of “continues into” requires that the gasket groove and the trough are the same element such that a linearly smooth transition is formed.  Or rather, does the limitation require that the recess and trough be two distinct elements with a distinct delineation between them such that the trough goes “into” the gasket groove?  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “wherein the troughs abut the gasket groove”.
Claim 10 states “The plate exchanger according to claim 9, wherein at least one recesses continues into the trough”.  It is unclear if the recitation of “continues into” requires that the recess and the trough are the same element such that a linearly smooth transition is formed.  Or rather, does the limitation require that the recess and trough be two distinct elements with a distinct delineation between them such that the recess goes “into” the trough?  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as the recess stop where the trough begins
Claim 12, recites “first section” and “second section” in “… wherein the first recess runs along a first section of the gasket groove and the second recess runs along a second section of the gasket groove”.  It is unclear if the first sections and second sections are arranged horizontally or vertically within the gasket groove, or if it is on top side of the heat exchanger plate or the bottom.   Since the metes and bounds to the limitation cannot be ascertained, the claim is indefinite.  For examination purposes please see Annotated Figure 1 for the interpretation.

    PNG
    media_image1.png
    230
    370
    media_image1.png
    Greyscale

Annotated Figure  1
Claim 13, recites “first section” and “second section” in “… wherein the first section is arranged in one half of the heat transfer plate and the second section is arranged in the other half of the heat transfer plate”.  It is unclear how the halves of the first sections and second sections are arranged, or if it is on top side of the heat exchanger plate or the bottom.  Since the metes and bounds to the limitation cannot be ascertained, the claim is indefinite.  For examination purposes please see Annotated Figure 1 for the interpretation.
	Claim 21 line 7, recites “wherein the base level is defined by a bottom of the gasket groove in an edge part”.  However claim 21 line 2 recites “wherein a bottom part of the gasket groove defines a base level”.  The base level is defined by different parts, “the bottom of the gasket groove in an edge part” and “a bottom part of the gasket groove” within the same claim, so it is unclear as to which part of the heat transfer plate is used to define the “base level”.  Since the metes and bounds to the limitations cannot be ascertained, the claim is indefinite.  For the purposes of the examination, please see Annotated Figure 4 for the interpretation of “base level”.
	Claim 22 line 8, recites “wherein the base level is defined by a bottom of the gasket groove in an edge part”.  However claim 22 line 4 recites “…and a bottom part of the gasket groove defines a base level”.  The base level is defined by different parts, “the bottom of the gasket groove in an edge part” and “a bottom part of the gasket groove” within the same claim so it is unclear as to which part of the plate heat exchanger actually defines the part “base level”.  Since the metes and bounds to the limitations cannot be ascertained, the claim is indefinite.  For the purposes of the examination, please see Annotated Figure 4 for the interpretation of “base level”.
	All remaining claims are rejected on the basis of being dependent on an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Song (US 2006/0249282, as previously cited).
Regarding claim 1, Song teaches a plate heat exchanger (Paragraph 0002, line 2-3) comprising 
a plurality of heat transfer plates (Fig. 3, heat transfer plate 10) stacked on top of each other(Paragraph 0004, line 9) wherein gaskets (Fig. 3, gaskets 20, heat transfer plate 10) are positioned between adjacent heat transfer plates (Fig. 3), wherein each gasket is arranged in a gasket groove (Fig. 3, gasket 20, gasket groove 13) formed in a heat transfer plate (Paragraph 0017, line 2-3, Fig. 3) of the adjacent heat transfer plates (Fig. 3, heat transfer plate 10, show adjacent heat transfer plates stacked on top of each other) and a bottom part of the gasket groove defines a base level (see Annotated Figure 4 below), wherein the gasket groove comprises a reinforcing pattern (Fig. 3, prominent portion 14)  having a first recess (see Annotated Figure 2) at a first recessed level relative to the base level (see Annotated Fig. 4, there is a first recess relative to the base level) and extending in a lengthwise direction of the gasket groove (Fig. 3, gasket groove 13), wherein the reinforcing pattern comprises a second recess (see Annotated Figure 2, protrusion 14 is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037) at a second recessed level relative to the base level (see Annotated Fig. 4, 


    PNG
    media_image2.png
    763
    773
    media_image2.png
    Greyscale

Annotated Figure 2 

Regarding claim 21, Song teaches a heat transfer plate for a plate heat exchanger comprising a gasket groove (Fig. 3, gasket groove 13) formed in the heat transfer plate, wherein a bottom part of the gasket groove defines a base level (see Annotated Figure 4 below), wherein the gasket groove comprises a reinforcing pattern (Fig. 3, prominent portion 14) having a first recess(see Annotated Figure 2) at a first recessed level relative to the base level and extending in a lengthwise direction of the gasket groove (Fig. 3, gasket groove 13), wherein the reinforcing pattern comprises a second recess (see Annotated Figure 2, protrusion 14 is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037) at a second recessed level relative to the base level extending in a lengthwise direction of the gasket groove (Fig. 3), wherein the base level is defined by a bottom of the gasket groove in an edge part running along an edge of the heat transfer plate, and wherein the second recess extends from the first recess (see Annotated Figure 4). 
Regarding claim 22, Song teaches a plate heat exchanger comprising a plurality of heat transfer plates stacked on top of each other (Fig 3. Heat transfer plate 10 are stacked on top of each other), wherein gaskets (Fig. 3, gaskets 20) are positioned between adjacent heat transfer plates (Fig. 3, gaskets 20 are positioned in between heat transfer plates 10), wherein each gasket is arranged in a gasket groove (Fig. 3, gasket 20, gasket groove 13) formed in a heat transfer plate of the adjacent transfer plates and a bottom part of the gasket groove defines a base level (see Annotated Figure 4), wherein the gasket groove comprises a reinforcing pattern (see Annotated Figure 4) having a first recess at a first recessed level and extending in a lengthwise direction of the gasket groove, wherein the reinforcing pattern comprises a second recess (see Annotated Figure 4) at a second recess level extending in a lengthwise direction of the gasket groove, wherein the base level is defined by a bottom of the gasket groove in an edge part running along an edge of the heat transfer plate, and wherein the second recess extends (see Annotated Figure 4) from the recess.  
Regarding claim 2, Song teaches the base level is defined by a bottom of the gasket groove in an edge part (see Annotated Figure 3) running along an edge of the heat transfer plate (Fig. 1 and Fig. 3, shows the gasket 20 along the edge of the heat transfer plate 10, where the gasket groove 13 has a defined bottom).

    PNG
    media_image3.png
    781
    586
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 3, Song teaches the plate heat exchanger according to claim 1, wherein the second recess extends in a direction opposite to the first recess from the first recess (Annotated Figure 4 shows a second recess extending in a direction opposite of the first recess, Annotated Figure 4 protrusion 14 is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037)

    PNG
    media_image4.png
    352
    709
    media_image4.png
    Greyscale

Annotated Figure 4

Regarding claim 4 Song teaches the plate heat exchanger according to claim 3, wherein a first portion (see Annotated Figure 3) of the gasket groove surrounds an opening of the heat transfer plate (see Annotated Figure 3, fluid passage holes 12), wherein the first portion comprises the two parallel recessed parts at the first recessed level (see Annotated Figure 2, two parallel first recesses).
Regarding claim 5, Song teaches the plate heat exchanger according to claim 3, wherein the gasket groove comprises a second part (see Annotated Figure 3) running diagonal to the edge part (see Annotated Figure 3) of the heat transfer plate and being connected the first portion (see Annotated Figure 3).
Regarding claim 6, Song teaches the plate heat exchanger according to claim 5, wherein the second part (see Annotated Figure 3) extends into the edge part (see Annotated Figure 3).
Regarding claim 7, 16, 17, 18, 19, and 20, Song teaches the plate heat exchanger according to claim 1, wherein the second recess extends from the first recess (See Annotated Figure 4). Annotated Figure 4 shows the second recess extending from the bottom of the first recess.
Regarding claim 8, Song teaches the plate heat exchanger according to claim 1, wherein the first recess (see Annotated Figure 4) comprises a first height and the second recess comprises (see Annotated Figure 4) a second height, wherein the first height is different from the second height.  Annotated Figure 4 shows that the height of the recesses are different from each other.
Regarding claim 9, Song teaches the plate heat exchanger according to claim 1, wherein the heat transfer plate comprises corrugations having troughs and crests (Annotated Figure 3, corrugated heat transfer channels 11), wherein the troughs continue into the gasket groove(Annotated Figure 3, gasket 20 lies within the gasket groove and continue into the heat transfer channels 11).
Regarding claim 10, Song teaches the plate heat exchanger according to claim 9, wherein at least one of the recesses continues into the troughs (Annotated Figure 3, corrugated heat transfer channels 11 continue into gasket grooves).
Regarding claim 11, Song teaches the plate heat exchanger according to claim 1, wherein the first recess and the second recess extend in different directions from the base level (see Annotated Figure 4).  It is noted that “base level” is an abstract delineation for the recesses to be formed from, wherein the base level might not be present in all embodiments.  As such, the base level is taken to be any surface from which a recess can be formed from.  For examination purposes, where the curved side begins from the straight sides of the protrusion 14 is considered “base level” as illustrated in annotated Figure 3 above.
Regarding claim 12, Song teaches the plate heat exchanger according to claim 11, wherein the first recess (Annotated Figure 5) runs along a first section (Annotated Figure 5) of the gasket groove (gasket groove 13 Annotated Figure 5) and the second recess (Annotated Figure 5) runs along a second section (Annotated Figure 5) of the gasket groove, wherein the first section is different from the second section (Annotated Figure 5).

    PNG
    media_image5.png
    422
    744
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 13, Song teaches the plate heat exchanger according to claim 12, wherein the first section (Annotated Figure 5) is arranged in one half of the transfer plate and the second section 
Regarding claim 14, Song teaches the plate exchanger according to claim 13, wherein at least one recess (Annotated Figure 2) extends into the edge part (Annotated Figure 3, “edge part”) of the gasket groove (Annotated Figure 3, gasket 20 lies within the gasket groove and is abut to the “edge part”).
Regarding 15, Song teaches the plate heat exchanger according to claim 2, wherein the second recess extends in a direction opposite to the first recess from the first recess (Annotated Figure 4 shows a second recess extending in a direction opposite of the first recess, Annotated Figure 4 protrusion 14 is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037)
Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that instances of “reinforced groove” or “groove” or “gasket groove” being referred to with reference number 20 is not improper as a reader of the specification would understand these terms to be referring to the same groove.  This is not found persuasive.  Applicant’s use of “the groove 20” in paragraph 0035 has antecedent basis in the description of the groove with “a reinforced groove 20” in paragraph 0034.  However, in paragraph 0039 applicant uses “the gasket groove 20” and there is uncertainty that the applicant is describing the same groove.  See 37 CFR 1.71(a) “The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise and exact terms.”  Therefore, the specification objection is maintained and the applicant’s arguments found unpersuasive. 
Applicant argues on page 11 paragraph 5 of the reply that it is not difficult to see the labels B, C, and D in the Figures.  This is not found persuasive.  Figure 4 contains small lines close together and the small fuzzy labels for “B”, “C”, and “D” cut lines blend into the these small lines.  The labels do not stand out from the rest of the figure, rendering it difficult to even see them in the first place.  The current Figure 4 is not appropriate for reproduction as it does not provide the proper clarity as required by the MPEP.  Therefore, the drawing objection is maintained and the applicant’s arguments found unpersuasive.
Applicant argues on page 11 paragraph 6 of the reply that it is not difficult to determine which specific parts or portions are referenced along section lines B, C, and D.  This is not found persuasive. In Fig. 4, the gasket groove 20 is not labeled and the section lines B, C, and D are overlaid over several features of the heat transfer plate.  The section lines for B, C, and D do not clearly indicate which feature of the heat transfer plate is being indicated.  The current Figure 4 is not appropriate as it does not provide the proper clarity as required by the MPEP.  Therefore, the drawing objection is maintained and the applicant’s arguments found unpersuasive.
Applicant argues on page 11 paragraph 7 that it is not difficult to determine where edge part 30 is on heat transfer plate 10.  Applicants argue that “Fig 6 shows that edge part 30 is arranged where the diagonal part 29 extends to an edge 9 (see e.g., Fig 2)”.  However, and diagonal part 29 is not labeled on Fig. 2, and edge part 9 is not labeled on Fig. 6, so one cannot use the Fig. 2 and Fig. 6 in conjunction to determine the exact location of features on the heat transfer plate.  Fig. 6 also extends past the features shown, so it is unclear where exactly the edge part is in relation to the edge.  Therefore, the drawing objection is maintained and the applicant’s arguments found unpersuasive.
Applicant argues on page 11 paragraph 8 that the drawings show the first and second section recited in claims 12 and 13.  By applicant’s own admission in paragraph 0046 of the specification, the “second section” is not depicted in the figures, “in a way not shown, the second section of the gasket 
In addition there is no further description that lends clarity to what the “other half” of the transfer plate is.  Half can be interpreted as occurring along x, y, or z plane.  Without further clarification on what “the other half” or “one half of heat transfer plate” is, in the specification or a labeled figure, it is difficult to ascertain where the second section would be located.  The term “second section” is not described in detail anywhere else within the specification.  Therefore, the drawing objection is maintained and the applicant’s arguments found unpersuasive.
In regards to applicant’s traversal of 112(b) rejection of claim 9 on page 12 paragraph 4, applicant argues that the specification describes how the troughs continue into the gasket groove.  Applicant uses paragraph 0015 of the specification “…the heat transfer plate comprises corrugations having troughs and crests, wherein the troughs continue into the gasket groove. This has the advantage, that the gasket, when compressed between two adjacent heat transfer plates, can be squeezed into the troughs which increases the sealing capacity of the gasket and holds the gasket in place.”
This paragraph simply states that the troughs continue into the gasket groove, it is still unclear how the troughs continue into the gasket groove.  Do the troughs run continuously along the entire gasket groove? Does the trough abut the gasket groove from the point the gasket groove and the trough meet? Does the trough gradually taper into the gasket groove from the point the trough and the gasket groove meet?  The specifications description in paragraph 0015 “…where the troughs of the 
In regards to applicant’s traversal of 112(b) rejection of claim 10 on page 12 paragraph 5, applicant argues that paragraph 0016 describes how the recess continue into the trough.  Paragraph 0016 states “in an embodiment of the invention at least of the recesses continue into the troughs. The troughs are likewise reinforced in the area of the recesses.”  There is no further clarification on how the recess continues into the trough, the specification simply states that it does.  
The applicant further argues that Fig. 5D is an example of how wherein “the recess continues, at least partially, into the troughs.”  Fig. 5D simply shows a cross section, it does not show as applicant claims “wherein the recess 22 continues, at least partially, into the troughs.”  Fig. 5D shows base level 22 and trough 27, however it does not show base level 22 partially continuing into a trough.  Therefore, the claim rejection is maintained, and the applicant’s argument found unpersuasive.
In regards to applicant’s traversal of 112(b) rejection of claim 12, on page 12-13, the applicant argues that “the first and second sections are sections of the gasket groove and, thus, do not run horizontally or vertically within the gasket groove.”   However, it is still unclear how the sections are arranged within the gasket groove. By applicants own admission in paragraph 0046 of the specification, the “second section” is not depicted in the figures, “in a way not shown, the second section of the gasket groove 20 can have a second recess extending upwardly from the base level 22”.  Paragraph 0047 simply states “the second section is arranged in the other half of the heat transfer plate”.  There is no further description that lends clarity to what the “other half” of the transfer plate is.  Half can be interpreted as occurring along x, y, or z plane.  Without further clarification on what “the other half” or “one half of heat transfer plate” is, in the specification or a labeled figure, it is difficult to ascertain 
In regards to applicant’s traversal of 112(b) rejection of claim 13, on page 13, the applicant argues that “the claim does not recite halves of sections of the gasket groove as the examiner asserts”.  However in the previous correspondence, examiner stated “it is unclear how the halves of the first sections and second sections are arranged, or if it is on top of the heat exchanger plate or the bottom.” The examiner did not assert that halves of sections of the gasket groove were not recited.
In addition, it is still unclear how the sections are arranged. By applicants own admission in paragraph 0046 of the specification, the “second section” is not depicted in the figures, “in a way not shown, the second section of the gasket groove 20 can have a second recess extending upwardly from the base level 22”.  Paragraph 0047 simply states “the second section is arranged in the other half of the heat transfer plate”.  There is no further description that lends clarity to what the “other half” of the transfer plate is.  Half can be interpreted as occurring along x, y, or z plane.  Without further clarification on what “the other half” or “one half of heat transfer plate” is, in the specification or a labeled figure, it is difficult to ascertain where the second section would be located.  The term “second section” is not described in detail anywhere else within the specification.  Also, by applicant’s own admission, “first and second sections are sections of the gasket groove”, if the sections are within the gasket groove how could a second section be “arranged in the other half of the heat transfer plate”?  How the half is 
In regards to applicant’s traversal of 102 rejection of claim 1, the applicant argues that “Song fails to disclose that the first and second recesses have, respectively, first and second recessed levels relative to the base level.”
However according to the applicant’s specification, the base level is level defined by a bottom of a gasket groove.  Paragraph 0001 of applicant’s specification states “a bottom part of the gasket groove defines a base level”.   Paragraph 0036 of applicant’s specification also states “the groove 20 comprises a bottom 21 which defines a base level”.  
Despite applicant stating that the bottom 21 of the groove defines the base level, the part 21 is not present in Fig. 5B-5D.  Instead there is a “base level 22”, indicated by an arbitrary line, not located at the bottom of groove.   Per applicant’s illustrations in Fig. 5B-5D, the “base level” is designated at an arbitrary point within the gasket groove, Annotated Figure 4 of Song also has a designated “base level” within the gasket groove and first and second recesses relative to the “base level”.  
Therefore, Song discloses a first and second recess relative to a “base level”, extending in a lengthwise direction of the gasket groove which can be seen in Annotated Fig. 5 and the claim rejection is maintained and the argument found unpersuasive. 
 Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/STEPHANUS Y CHUNG/Examiner, Art Unit 3763     
/TRAVIS RUBY/Primary Examiner, Art Unit 3763